DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment 
Applicant's response to the last Office Action, filed on 4/4/2022 has been entered and made of record.

Response to Arguments
Applicant's arguments with respect to claims 1, 8, 15 have been considered but are moot in view of the new grounds of rejection. 

	
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Amplianitis et al. (Non-Patent Literature titled “Calibration of a Multiple Stereo and RGB-D Camera System for 3D Human Tracking” hereinafter “Amplianitis”) in view of Uhlenbrock et al. (US 10,540,813).

Regarding claim 1, Amplianitis teaches a human-tracking method, implemented in a smart retail scene comprising a server and a plurality of cameras, and the method comprising: acquiring, by the server, a plurality of human point clouds of a current frame from the plurality of cameras, each of the plurality of cameras being a binocular camera (see abstract, section 2, section 3.1, where Amplianitis discusses acquiring point clouds using multiple stereo cameras);
generating, by the server, a total point cloud of the current frame by integrating the plurality of human point clouds of the current frame (see abstract, section 2, where Amplianitis discusses acquiring point clouds and merging the plurality of point clouds);
acquiring, by the server, a plurality of human point clouds of a next frame from the plurality of cameras  (see abstract, section 2, where Amplianitis discusses acquiring point clouds to track objects  over sequential frames);
generating, by the server, a total point cloud of the next frame by integrating the plurality of human point clouds of the next frame (see abstract, section 2, where Amplianitis discusses merging point clouds in images); and
performing, by the server, human tracking based on the total point cloud of the current frame and the total point cloud of the next frame (see abstract, section 2, where Amplianitis discusses using the merged multiple point clouds to perform people tracking.  The examiner notes that the term “based on” is very broad).
Uhlenbrock teaches wherein generating the total point cloud of the current frame or of the next frame, comprises: determining external parameters of the plurality of cameras (see col. 6 lines 4-10, where Uhlenbrock discusses determining the external position and orientation of the cameras); and
performing coordinate transformation on the plurality of human point clouds of the current frame or of the next frame to a plurality of new human point clouds of the current frame or of the next frame (see col. 6 lines 1-26, where Uhlenbrock discusses applying a rotation and transformation matrix on the point cloud data of each camera); and
integrating the plurality of new human point clouds of the current frame or of the next frame into the same coordinate system based on the external parameters of the plurality of cameras, to acquire the total point cloud of the current frame or of the next frame (see figure 2, col. 6 lines 1-26, where Uhlenbrock discusses aligning the sets of point cloud data to integrate them into a 3D model).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Amplianitis with Uhlenbrock to derive at the invention of claim 1.  The result would have been expected, routine, and predictable in order to perform human tracking.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Amplianitis in this manner in order to improve human tracking across multiple frames by obtaining image data, forming point clouds and merging the point clouds.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Amplianitis, while the teaching of Uhlenbrock continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of obtaining point clouds of each object detected in a plurality of frames to properly track objects across multiple frames.  The Amplianitis and Uhlenbrock systems perform human tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 8 is rejected as applied to claim 1 as pertaining to a corresponding system, comprising: a plurality of cameras; and a server.
Claim 15 is rejected as applied to claim 1 as pertaining to a corresponding Anon-transient computer-readable storage medium.


Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Amplianitis in view of Uhlenbrock et al. (US 10,540,813) in view of Trinh et al. (Non-Patent Literature titled “Human Extraction from a Sequence of Depth Images Using Segmentation and Foreground Detection”).

Regarding claim 2, Amplianitis and Uhlenbrock do not expressly teach wherein the human point cloud is generated by: acquiring a depth image and color image currently acquired; removing a background from the depth image; performing coordinate transformation on the depth image without the background using internal parameters of the corresponding camera to acquire a corresponding point cloud; and recognizing human locations on the point cloud corresponding to the depth image based on the color image to acquire the human point cloud.
However, Trinh teaches wherein the human point cloud is generated by: acquiring a depth image and color image currently acquired (see figure 4, where Trinh discusses depth image and color image data);
removing a background from the depth image (see figure 4, section 2.1.1., section 2.2, where Trinh discusses removing background regions from depth image data);
performing coordinate transformation on the depth image without the background using internal parameters of the corresponding camera to acquire a corresponding point cloud (see figure 2, figure 4, section 2.1.1, section 2.2, where Trinh discusses transforming depth image data using the parameters configured by a depth camera); and 
recognizing human locations on the point cloud corresponding to the depth image based on the color image to acquire the human point cloud (see figure 6, sections 2.2-2.4, where Trinh discusses tracking human regions).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Amplianitis and Uhlenbrock with Trinh to derive at the invention of claim 2.  The result would have been expected, routine, and predictable in order to perform human tracking.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Amplianitis and Uhlenbrock  in this manner in order to improve human tracking across multiple frames by obtaining image data and forming point clouds of each object to extract objects and remove extraneous background regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Amplianitis and Uhlenbrock, while the teaching of Trinh continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of obtaining point clouds of each object detected in a plurality of frames to properly track objects across multiple frames.  The Amplianitis, Uhlenbrock, and Trinh systems perform human tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 9 is rejected as applied to claim 2 as pertaining to a corresponding system, comprising: a plurality of cameras; and a server.
Claim 16 is rejected as applied to claim 2 as pertaining to a corresponding non-transient computer-readable storage medium.

Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Amplianitis in view of Uhlenbrock et al. (US 10,540,813) in view of Di Febbo et al. (US 2018/0268256).

Regarding claim 5, Amplianitis and Uhlenbrock do not expressly teach wherein performing human tracking based on the total point cloud of the current frame and the total point cloud of the next frame, comprises: clustering points in the total point cloud of the current frame to acquire 3-dimensional location information of the current frame; clustering points in the total point cloud of the next frame to acquire 3-dimensional location information of the next frame; and performing human tracking based on the 3-dimensional location information of the current frame and the 3-dimensional location information of the next frame.  However, Di Febbo teaches wherein performing human tracking based on the total point cloud of the current frame and the total point cloud of the next frame, comprises: clustering points in the total point cloud of the current frame to acquire 3-dimensional location information of the current frame; clustering points in the total point cloud of the next frame to acquire 3-dimensional location information of the next frame; and performing human tracking based on the 3-dimensional location information of the current frame and the 3-dimensional location information of the next frame (see figure 13, para. 0179, 0197, where Di Febbo discusses acquiring point clouds and three-dimensional data over sequential frames acquired over a server network; see figure 13, para. 0085, 0203, where Di Febbo discusses using the merged multiple point clouds to perform object tracking).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Amplianitis and Uhlenbrock with Di Febbo to derive at the invention of claim 5.  The result would have been expected, routine, and predictable in order to perform human tracking.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Amplianitis and Uhlenbrock in this manner in order to improve human tracking across multiple frames by obtaining image data and forming point clouds of each object to extract objects and remove extraneous background regions.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Amplianitis and Uhlenbrock, while the teaching of Di Febbo continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of obtaining point clouds of each object detected in a plurality of frames to properly track objects across multiple frames.  The Amplianitis, Uhlenbrock, and Di Febbo systems perform human tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Claim 12 is rejected as applied to claim 5 as pertaining to a corresponding system, comprising: a plurality of cameras; and a server.
Claim 18 is rejected as applied to claim 5 as pertaining to a corresponding non-transient computer-readable storage medium.

Claims 6, 7, 13, 14, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Amplianitis in view of Uhlenbrock et al. (US 10,540,813) in view of Di Febbo et al. (US 2018/0268256) in view of Wang et al. (US 2020/0142067).

Regarding claim 6, Amplianitis, Uhlenbrock, and Di Febbo do not expressly teach further comprising: sampling and de-noising on the total point cloud.  However, Wang teaches further comprising: sampling and de-noising on the total point cloud (see figure 15, figure 16, para. 0036-0037, 0039, where Wang discusses sampling coordinate points into vertical points).
Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Amplianitis, Uhlenbrock, and Di Febbo with Wang to derive at the invention of claim 6.  The result would have been expected, routine, and predictable in order to perform human tracking.  
The determination of obviousness is predicated upon the following:  One skilled in the art would have been motivated to modify Amplianitis, Uhlenbrock, and Di Febbo in this manner in order to improve human tracking across multiple frames by obtaining image data and forming point clouds of each object to extract objects by sampling and filtering.  Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in this manner explained using known engineering design, interface and/or programming techniques, without changing a fundamental operating principle of Amplianitis, Uhlenbrock, and Di Febbo, while the teaching of Wang continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of sampling and filtering regions to obtain point clouds of objects detected in a plurality of frames to properly track objects across multiple frames.  The Amplianitis, Uhlenbrock, Di Febbo, and Wang systems perform human tracking, therefore one of ordinary skill in the art would have reasonable expectation of success in the combination.  It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.

Regarding claim 7, Wang teaches wherein sampling and de-noising the total point cloud comprises: converting, with a preset length as a basic unit, coordinates of the points in the total point cloud into discrete values, wherein a value in each unit is a number of points in a vertical direction (see figure 15, figure 16, para. 0036-0037, 0039, where Wang discusses sampling coordinate points into vertical points); and de-noising the points in the total point cloud based on the discrete values (see para. 0041, where Wang discusses point cloud vertical filtering).
The same motivation of claim 6 is applied to claim 7.  Motivation to combine may be gleaned from the prior art considered.  It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the invention of Amplianitis, Uhlenbrock, and Di Febbo with Wang to derive at the invention of claim 7.  The result would have been expected, routine, and predictable in order to perform human tracking.  

Claim 13 is rejected as applied to claim 6 as pertaining to a corresponding system, comprising: a plurality of cameras; and a server.
Claim 14 is rejected as applied to claim 7 as pertaining to a corresponding system, comprising: a plurality of cameras; and a server.
Claim 19 is rejected as applied to claim 6 as pertaining to a corresponding non-transient computer-readable storage medium.
Claim 20 is rejected as applied to claim 7 as pertaining to a corresponding non-transient computer-readable storage medium.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571) 270-1896.  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the primary examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663